IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 IN RE: GRAND JURY INVESTIGATION                 : No. 18 MM 2019
 NO. 18                                          :
                                                 :
                                                 :
 PETITION OF: C.S.                               :


                                          ORDER



PER CURIAM

       AND NOW, this 29th day of April, 2019, upon consideration of the Petition for

Review, this matter shall be determined by this Court upon briefing by and oral argument

from the parties.

       In the interest of providing publicly-accessible versions of the filings, Petitioner is

DIRECTED to submit to this Court, within 14 days of this Order, a version of his Petition

for Review that is redacted to remove information that explicitly or contextually identifies

him. Petitioner is further DIRECTED to remove Exhibit A from that redacted version of

his Petition for Review.

       Similarly, the Commonwealth is DIRECTED to submit to this Court, within 14 days

of this Order, a version of its Answer that is redacted to remove information that explicitly

or contextually identifies Petitioner.



filings to lodge any objections to the proposed redactions with this Court. Any such

objections shall be remanded to the supervising judge for prompt resolution, including the

                                              s of the redacted filings.
       Additionally, the supervising judge is requested to submit, within 45 days of this

Order, redacted versions of her February 13 and March 5 opinions and orders.

       Following the submission of all of those redacted documents in this Court, those

redacted documents will be publicly docketed, along with the instant order of this Court.

A briefing schedule shall then be established, and this matter will be listed for oral

argument.

       Upon the public docketing of the redacted documents and the instant order, the

Prothonotary is DIRECTED to provide a copy of this order to the Office of the Attorney

General. Cf. Pa.R.A.P. 521(b) (                                                uestion of

the constitutionality of the statute involved without formal intervention. .




                                     [18 MM 2019] - 2